DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6, line 4, “the first doube-layered portion” lacks antecedence.  This appears to be just a misspelling of the term --double--.

In claim 6, line 7, “the second double-layered portion” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2018/0162599 to Tan.
Regarding claim 1, Tan discloses a bag comprising: a first bag wall (40); a first side panel (20); a second side panel (20); a second bag wall (40) aligned and joined to the first bag wall by the first side panel and the second side panel at a first sealed side edge (at vertical seam 21), a second sealed side edge (at vertical seam 21), respectively; a bag bottom (10) comprising a substantially planar, foldable surface, the first and the second bag walls, the first and the second side panels, and the bottom formed of a single sheet of a polymeric material (paragraph [0023]) and together arranged to form a bag defining an opening (2) at a top thereof.  Tan discloses the first side panel having a first gusset and a second gusset sealed to each other in an overlapping configuration to form the interior of the bag (Fig. 1A), which meets the recitation “a first gusset and a second gusset heat sealed onto the first side panel at the interior of the bag” to the same degree the claim sets forth the metes and bounds of the language “at the interior of the bag”.  Tan further discloses the second side panel having a third gusset and a fourth gusset overlapping sealed to each other adjacent to the interior of the bag (Fig. 1A), which meets the recitation “a third gusset and a fourth gusset heat sealed onto the second side panel at the interior of the bag” to the same degree the claim sets forth the metes and bounds of the language “at the interior of the bag”.
It is noted Tan discloses the seams of the bag may preferably be effectuated via hot heat sealing (paragraph [0039]).  Therefore, Tan, as discussed above, meets the recitations “a first heat sealed side edge”, “a second heat sealed side edge”, and “a first gusset and a second gusset heat sealed onto the first side panel at the interior of the bag; and a third gusset and a fourth gusset heat sealed onto the second side panel at the interior of the bag.”

Regarding claim 3, Tan discloses a first double-layered portion formed in the first bag wall at the top edge and comprising a first width-wise heat seal; and a second double-layered portion formed in the second bag wall at the top edge and comprising a second width-wise heat seal (paragraphs [0027] and [0039]).
Regarding claim 5, Tan discloses a handles (61) attached to a hem (50), which meets the recitation “a hanging loop attached to the first double-layered portion of the first wall.”
Regarding claim 12, Tan discloses the material of the bag comprises polyethylene.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 2001-192040 to Mitani.
Regarding claim 1, Mitani discloses a bag comprising: a first bag wall; a first side panel (8); a second side panel (8); a second bag wall aligned and joined to the first bag wall by the first side panel and the second side panel at a first heat sealed side edge (welding line 5), a second heat sealed side edge (welding line 5), respectively; a bag bottom (10) comprising a substantially planar, foldable surface, the first and the second bag walls, the first and the second side panels, and the bottom formed of a single sheet (4) of a polymeric material (paragraph [0013]) and together arranged to form a bag defining an opening at a top thereof; a first gusset and a second gusset heat sealed onto the first side panel at the interior of the bag (Figs. 9(a), 9(b), and 5); and a third gusset and a fourth gusset heat sealed onto the second side panel at the interior of the bag (Figs. 9(a), 9(b), and 5).
Regarding claim 2, Mitani discloses the first sealed side edge and the second sealed side edge consisting of heat-seals running along an entire length thereof (Figs. 1 and 2).
Regarding claim 11, Mitani discloses the material of the bag comprises polypropylene (paragraph [0013]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2001-192040 to Mitani and Japanese Document No. 2019-83999 to Miwa.
Mitani discloses the claimed invention, especially a first handle, a first handle attachment point, a second handle attachment point, a second handle, a third handle attachment point, and a fourth handle attachment point.  However, Mitani does not disclose a first double-layered portion formed in the first bag wall at the top edge and comprising a first width-wise heat seal; and a second double-layered portion formed in the second bag wall at the top edge and comprising a second width-wise heat seal, wherein the first handle attachment point and the second handle attachment point are disposed on the first double-layered portion, wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; the third handle attachment point and the fourth handle attachment point are disposed on a second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion; and the first handle is attached to the first attachment point and the second attachment point by heat-seal only; and the second handle is attached to the third attachment point and the fourth attachment point by heat-seal only.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the Mitani bag with a first double-layered portion formed in the first bag wall at a top edge and comprising a first width-wise heat seal; and a second double-layered portion formed in the second bag wall at a top edge and comprising a second width-wise heat seal, wherein a first handle attachment point and a second handle attachment point are disposed on the first double-layered portion, wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; a third handle attachment point and a fourth handle attachment point are disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion; the first handle attached to the first attachment point and the second attachment 
Regarding claim 5, attaching a handle to a double-layered portion in the Mitani bag, as in Miwa and discussed above, meets the recitation “a hanging loop attached to the first double-layered portion of the first wall.”

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 209-83999 to Miwa and Japanese Document No. 2001-192040 to Mitani.
Regarding claim 1, Miwa discloses the claimed invention, especially a bag comprising first and second bag walls; a first double-layered portion formed in a first bag wall at a top edge and comprising a first width-wise heat seal; and a second double-layered portion formed in a second bag wall at a top edge and comprising a second width-wise heat seal, wherein a first handle attachment point and a second handle attachment point are disposed on the first double-layered portion, wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion (Fig. 1); a third handle attachment point and a fourth handle attachment point are disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion (Fig. 1); a first handle attached to the first attachment point and the second attachment point by hot melt adhesive; and a second handle attached to the third attachment point and the fourth attachment point by hot melt adhesive.  Insofar as the claims do not preclude a heat-seal formed by hot melt adhesive, Miwa meets the recitation “the first handle attached to the first attachment point and the second attachment point by heat-seal only; and a second handle attached to the third attachment point and the fourth attachment point by heat-seal only.”

Mitani teaches that it is known in the art to provide a first side panel; a second side panel; aligning and joining the first bag wall to the second bag wall by the first side panel and the second side panel at a first heat sealed side edge, a second heat sealed side edge, respectively; providing a bag bottom comprising a substantially planar, foldable surface, wherein the first and the second bag walls, the first and the second side panels, and the bottom are formed of a single sheet and together arranged to form a bag defining an opening at a top thereof; wherein a first gusset and a second gusset heat sealed onto the first side panel at the interior of the bag; and wherein a third gusset and a fourth gusset heat sealed onto the second side panel at the interior of the bag.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide the Miwa bag with a first side panel; a second side panel; aligning and joining the first bag wall to the second bag wall by the first side panel and the second side panel at a first heat sealed side edge, a second heat sealed side edge, respectively; providing a bag bottom comprising a substantially planar, foldable surface, wherein the first and the second bag walls, the first and the second side panels, and the bottom are formed of a single sheet and together arranged to form a bag defining an opening at a top thereof; wherein a first gusset and a second gusset heat sealed onto the first side panel at the interior of the bag; and wherein a third gusset and a fourth gusset heat sealed 
Regarding claim 2, Mitani discloses the first sealed side edge and the second sealed side edge consisting of heat-seals running along an entire length thereof.  Therefore, providing the Miwa bag with a first side panel; a second side panel; aligning and joining the first bag wall to the second bag wall by the first side panel and the second side panel at a first heat sealed side edge, a second heat sealed side edge, respectively; and providing a bag bottom comprising a substantially planar, foldable surface, as in Mitani and discussed above, meets the recitation “the first sealed side edge and the second sealed side edge consisting of heat-seals running along an entire length thereof.”
Regarding claim 3, Miwa discloses a first double-layered portion formed in the first bag wall at the top edge and comprising a first width-wise heat seal; and a second double-layered portion formed in the second bag wall at the top edge and comprising a second width-wise heat seal.
Regarding claim 4, Miwa discloses a first handle attachment point and a second handle attachment point disposed on the first double-layered portion, wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; a third handle attachment point and a fourth handle attachment point disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion; a first handle attached to the first attachment point and the second attachment point by heat-seal only; and a second handle attached to the third attachment point and the fourth attachment point by heat-seal only.
Regarding claim 5, Miwa discloses a handle (3) attached to a two-layer structure (5), which meets the recitation “a hanging loop attached to the first double-layered portion of the first wall.”

Regarding claim 7, Miwa discloses a first handle attached to the first attachment point and the second attachment point by heat-seal only; and a second handle attached to the third attachment point and the fourth attachment point by heat-seal only, as discussed above.
Regarding claim 9, Miwa discloses the and second walls comprise a flexible material.
Regarding claim 10, Miwa discloses the flexible material further comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 150 grams per square meter (paragraphs [0008] and [0020]).
Regarding claim 11, Miwa discloses the material further comprising polypropylene.
	Regarding claim 12, Miwa discloses the claimed invention except that the flexible material comprises polypropylene instead of polyethylene.  Mitani shows that a flexible material comprising polyethylene is an equivalent structure known in the art.  Therefore, because these two bag materials were art-recognized equivalents before the effective fling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute polypropylene flexible material in Miwa for polyethylene flexible material.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2019-83999 to Miwa and Japanese Document No. 2001-192040 to Mitani as applied to claim 1 above, and further in view of French Document No. 2 846 858 to Rouviere.
Regarding claims 5 and 8, Miwa and Mitani disclose the claimed invention, as discussed above, except for a hanging loop attached to the first double-layered portion of the first wall by stitches.  Rouviere teaches that it is known in the art to stitch a loop (3) to a first wall in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stitch a loop to the first wall, and thus attached to the first double-layered portion, in the Miwa bag, as in Rouviere, in order to allow the bag to be suspended.
Regarding claim 6, Miwa discloses a first handle attachment point and a second handle attachment point disposed on the first double-layered portion, wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; and a third handle attachment point and a fourth handle attachment point disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion.
Regarding claim 7, Miwa discloses a first handle attached to the first attachment point and the second attachment point by heat-seal only; and a second handle attached to the third attachment point and the fourth attachment point by heat-seal only, as discussed above.
Regarding claim 9, Miwa discloses the and second walls comprise a flexible material.
Regarding claim 10, Miwa discloses the flexible material further comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 150 grams per square meter (paragraphs [0008] and [0020]).

Response to Arguments
Applicant’s arguments filed 006/10/2021 have been fully considered but they are not persuasive.

Regarding applicant’s remark that Tan does not disclose gussets heat-sealed onto the first side panel at the interior of the bag, Tan discloses a first side panel having a first gusset and a second gusset sealed to each other along seam (21) in an overlapping configuration to form the interior of the bag (Fig. 1A) and that seams of the bag may preferably be effectuated via hot heat sealing (paragraph [0039]).  Therefore, it is maintained Tan discloses gussets heat-sealed onto the first side panel at the interior of the bag, to the same degree the claims set forth the metes and bounds of the language “at the interior of the bag”.
Regarding applicant’s remark that Mitani does not disclose gussets heat-sealed onto the first side panel at the interior of the bag, it is maintained that Mitani discloses a first gusset and a second gusset heat sealed (via welding line 5) onto the first side panel at the interior of the bag as depicted in Figs. 9(a), 9(b), and 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JES F PASCUA/Primary Examiner, Art Unit 3734